DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to applicant’s claim for foreign priority to UK Patent Application No.: 2000664.9 , filed 01/16/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLER, COMPUTER PROGRAM AND METHOD FOR CALCULATING HOST SPECIFIC NETWORK PATHS. 

EXAMINER NOTES
With respect to claims 1, giving the claim the broadest reasonable interpretation, the following limitation(s), underlined below, of this method claim (and similarly other method based conditional claims) are not given a patentable weight because they are not required to be performed when the condition(s) precedent are not met. Please see MPEP § 2111.04, II. CONTINGENT LIMITATIONS.
“determining whether media data traffic already flows between the first and second network switch over the link; 
applying a weighting to the link whose value is based on whether media data traffic already flows over the link; and 
determining the new route for media data traffic by using a least cost path generation algorithm using the weighting”
	The conditional statements found in the claims are:
	“when a device is connected to the network” and , 
“whether media data traffic already flows between the first and second network switch over the link”
Nevertheless, the limitations are addressed in the following rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to claim(s) 10-18, the claim(s) lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3-5 and 14-16, there are multiple antecedent basis for the limitation “the media data traffic” found in each respective base claims. Appropriate correction is required.
As to claims 4 and 15, additionally,
There is insufficient antecedent basis for “the same IP multicast address”.
The claim language is ambiguous, the examiner suggests rephrasing the claim language to clearly point out and distinctly claim the subject matter.
As to claims 6-7 and 17-18, there is insufficient antecedent basis for “the purpose of an associated OpenFlow Rule”. Appropriate correction is required.

As to claim 12, there is insufficient antecedent basis for “the apparatus” in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiba  et al. (Pub. No.: US 20050038909 A1).
As to claim 1, Yoshiba teaches a method of calculating a new route for a media data traffic flow on a computer network when a device is connected to the network, the network comprising a first and a second network switch connected by a link, the method comprising:
determining whether media data traffic already flows between the first and second network switch over the link (paragraph [0049], “…Once a flow is assigned a path in the network, the link cost associated with each link along the path is adjusted…”); 
applying a weighting to the link whose value is based on whether media data traffic already flows over the link (paragraph [0049], i.e. increasing link cost based on the path traversing the link); and 
determining the new route for media data traffic by using a least cost path generation algorithm using the weighting (paragraph [0049], “…Increasing the link cost 

As to claim 2, Yoshiba teaches wherein the value of the weighting is determined in accordance with either the amount of media data traffic assigned to the link or the amount of media data traffic flowing over the link (paragraph [0054], “…cumulative cost increase after multiple flows are assigned to a link…”).

As to claim 9, Yoshiba teaches wherein the least cost path generation algorithm is a minimum tree spanning generation algorithm (paragraph [0036]).

As to claim 10, Yoshiba further teaches a computer program comprising computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 1 (paragraph [0018]).

As to claim 11, Yoshiba further teaches a computer program product configured to store the computer program of claim 10 therein or thereon (paragraph [0018]).

As to claim 12, Yoshiba further teaches A controller for calculating a new route for a media data traffic flow on a computer network when a device is connected to the network, the network comprising a first and a second network switch connected by a link, the apparatus comprising processing circuitry (paragraph [0018]). Therefore, the limitations of claim 12 are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 13, the limitations of claim 13 are substantially similar to claim 2. Please refer to claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Schrum et al. (Pub. No.: US 20170195218 A1).
As to claim 3, Yoshiba does not explicitly teach setting the weighting to zero for unicast traffic if traffic does not flow over the link.
However, in the same field of endeavor (computer network routing) Schrum teaches when the media data traffic is unicast media data traffic, the weighting is 0 if media data traffic does not flow over the link (paragraph [0164]).
Based on Yoshiba in view of Schrum, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the weighting to zero for unicast traffic if traffic does not flow over the link (taught by Schrum) with load-based network path calculation (taught by Yoshiba) in order to properly initialize the links weights. 
A method of calculating a new route for data traffic flow on a computer network comprising a first and a second network switch connected by a link, the method comprising:
determining whether data traffic already flows between the first and second network switch over the link (paragraph [0049], “…Once a flow is assigned a path in the network, the link cost associated with each link along the path is adjusted…”); 
applying a weighting to the link whose value is based on the data traffic over the link (paragraph [0049], i.e. increasing link cost based on the path traversing the link); and determining the new route for data traffic by using a least cost path generation algorithm using the weighting (paragraph [0049], “…Increasing the link cost encourages the algorithm to select other links in subsequent iterations, thereby distributing the link assignment across the network…”).
Yoshiba does not explicitly teach applying link weight based on speed of the data traffic over the link.
However, in the same field of endeavor (computer network routing) Schrum teaches applying a weighting to the link whose value is based on the speed of data traffic over the link (paragraph [0036], link rate teaches the speed).
Based on Yoshiba in view of Schrum, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate applying link weight based on speed of the data traffic over the link (taught by Schrum) with load-based network path calculation (taught by Yoshiba) in order to utilize the speed to select fastest routes which will results in faster data transfer for selected routes. 


As to claim 19, Yoshiba further teaches a controller for calculating a new route for data traffic flow on a computer network comprising a first and a second network switch connected by a link, the controller comprising processing circuitry (paragraph [0018]). Therefore, the limitations of claim 19 are substantially similar to claim 8. Please refer to claim 8 above.
As to claim 20, Yoshiba teaches wherein the least cost path generation algorithm is a minimum tree spanning generation algorithm (paragraph [0036]).

Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Gasparakis et al. (Pub. No.: US 20130343229 A1).
As to claim 4, Yoshiba teaches wherein when the media data traffic is multicast media data traffic (paragraph [0033]), the value of the weighting is lower when media data traffic does already flow to the device being connected to the network over the link, than when no media data traffic is flowing over the link (paragraph [0049], “ Once a flow is assigned a path in the network, the link cost associated with each link along the path is adjusted at step 58, such that the adjusted cost accounts for the load traversing the respective link…”).
Yoshiba does not explicitly teach using a IP multicast address.
However, in the same field of endeavor (computer networks) Gasparakis teaches utilizing IP multicast address when determining link costs (paragraph [0056], “A bridge sends a BPDU 
Based on Yoshiba in view of Gasparakis, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing IP multicast address (taught by Gasparakis) with load-based multicast network path calculation (taught by Yoshiba) in order to utilize the multicast address to properly route network packets. 
As to claim 5, Yoshiba does not explicitly teach setting the weighting to zero for multicast traffic if traffic does flow over the link.
However, in the same field of endeavor (computer networks ) Gasparakis further teaches wherein the value of the weighting is 0 if media data traffic does already flow to the same IP multicast address as the device being connected to the network over the link (paragraph [0056], “ while the cost for traversing a link or crossing a bridge is `0`. As described below…”).
Based on Yoshiba in view of Gasparakis, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the weighting to zero for multicast traffic if traffic does flow over the link  and utilizing IP multicast address (taught by Gasparakis) with load-based multicast network path calculation (taught by Yoshiba) in order to utilize the multicast address to properly route network packets and in order to properly initialize the links weights.

As to claim 15, the limitations of claim 15 are substantially similar to claim 4. Please refer to claim 4 above.

.
Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba  et al. (Pub. No.: US 20050038909 A1) in view of Kotalwar et al. (Pub. No.: US 20160234102 A1).
As to claim 6, Yoshiba teaches updating the first and second switch with the new route (paragraph [0050]).
Yoshiba does not explicitly teach updating the switch using a cookie including a tag value part.
However, in the same field of endeavor (computer network routing) Kotalwar teaches updating the first and second switch with the new route using a cookie, wherein the cookie includes a tag value part relating to the purpose of an associated OpenFlow Rule (paragraph [0002]).
Based on Yoshiba in view of Kotalwar, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate updating the switch using a cookie including a tag value part (taught by Kotalwar) with load-based network path calculation (taught by Yoshiba) in order to allow for unified management of traditional network switches as motivated by Kotalwar  (paragraph [0022]). 

As to claim 7, Kotalwar further teaches wherein the tag value part is the top 4 bits of the cookie (paragraph [0029]).  The limitations of claim 7 are rejected in view of the analysis of claim 6 above, and the rationale to combine, as discussed in claim 6, applies here as well.

As to claim 17, the limitations of claim 17 are substantially similar to claim 6. Please refer to claim 6 above.
As to claim 18, the limitations of claim 18 are substantially similar to claim 7. Please refer to claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allan et al. (Pub. No.: US 20120039161 A1), seems to also teach the limitations of claim 1. Please see at least paragraph [0054].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        1/24/2022